Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated December 28, 2018

Status of Claims
Claims 22-41 are currently pending and are the subject of this office action.
Claims 22-41 are presently under examination.

Priority
The present application is a 371 of PCT/TR2017/050242 filed on 06/02/2017, and claims priority to FOREIGN application PCT/TR2016/05200 filed on 06/02/2017.


Claim Rejections - 35 USC § 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to neither a “product’ nor a “process" but rather embraces or overlaps two different 

In the instant case claims 22-41 embrace or overlap a product (an anionic or amphoteric surfactant and pharmaceutical compositions comprising an anionic or amphoteric surfactant) and a process for using the product (administered for the treatment of pre-cancerous conditions of the cervical/anogenital region and non-melanoma skin cancers).

It is noted that claims 22-41are also rejected under 35 U.S.C. 112 2 paragraph as being indefinite.

Claim Rejections - 35 USC § 112.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the instant case claims 22-41 embrace or overlap a product (an anionic or amphoteric surfactant and pharmaceutical compositions comprising an anionic or amphoteric surfactant) and a process for using the product (administered for the treatment of pre-cancerous conditions of the cervical/anogenital region and non-melanoma skin cancers).

A single claim that claims both product and method of using the product is ambiguous (MPEP 2173.05(p) (II).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-30 and 34-41 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Howett et. al. (US 6,635,242),



The statement in claims 22 and 29: “for use in the treatment of pre-cancerous conditions of the cervix/anogenital region and non-melanoma skin cancers” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Similar statement can be made for similar statements in claims 25-28 and 36-41.
Further, Howett teaches that the compositions are effective in the treatment of human papillomavirus (HPV, a pre-cancerous condition of the cervix/anogenital region, see column 1, lines 49-65). The pharmaceutical composition can be administered onto the skin area (see column 5, lines 16-24) twice daily (see column 9, lines 29-45).

For claim 34, Howett teaches that the pharmaceutical compositions are formulated for local administration (see column 5, lines 16-64)

For claim 35, Howett teaches that the pharmaceutical composition can be in the form of a creams, foams, ointments, and solutions (see column 4, lines 59-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howett et. al. (US 6,635,242).


All this will result in the practice of claims 31-33 with a reasonable expectation of success.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-41 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miller et. al. (US 5,380,754),

For claims 22-30 and 36-41, Miller teaches pharmaceutical compositions comprising the anionic surfactant sodium dodecyl sulfate (SDS) or sodium lauryl sulfate (SLS) among others (see column 2, lines 14-25, column 4, lines 13-25, and column 5, lines 15-25) 

The statement in claims 22 and 29: “for use in the treatment of pre-cancerous conditions of the cervix/anogenital region and non-melanoma skin cancers” is considered an intended use and does not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Further, Miller teaches that the compositions are effective in the treatment of herpes simplex virus (HSV, a pre-cancerous condition of the cervix/anogenital region, see column 6, lines 13-19). The pharmaceutical composition can be administered topically to a lesion or affected area at least once every 12 hours (see column 2, line 60 through column 3, line 4).

For claims 31-33, Miller teaches that the concentration of sodium lauryl sulfate can be 1% (see Column 3, lines 25-33), which anticipates the range of claims 31-33; or in a range of 0.5% to 2.0% or 0.5% to 5.0% (see column 4, lines 37-46), which also anticipates the ranges of instant claims 31-33.

For claim 34, Miller teaches that the pharmaceutical compositions are formulated for local administration (see column 2, line 60 through column 3, line 4).

For claim 35, Miller teaches that the pharmaceutical composition can be in the form of a creams, gel, ointments, and solutions (see column 3, lines 14-19).






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-19 of copending Application No. 16/618,597 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both: the instant application and the ‘597 application claim pharmaceutical compositions comprising surfactants like SDS or SLS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-38 of copending Application No. 16/585,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both: the instant application and the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 4, 2021.